I concur in the judgment and opinion giving the broad construction to the word "Bible" so as to include any sacred text. But I think in remanding on the issue of the sacred texts, we should do so with the instruction that the petitioner be required to state which writing he wants.
In Hinduism, there are the Shivite and Vishnavite divisions much like the divisions among Protestant and Catholic Christians or Sunni and Shi'ite Muslims. Since there are also many volumes of sacred Hindu texts, like the Rig Veda or the Upanishads, it would be very difficult for a non-Hindu to decide what texts should be made available.
In remanding for access to the sacred Hindu texts, we ought to give the trial court some direction on the extent of relief to be allowed. It appears that petitioner is a Vishnavite and that he is asking for the Bhagava Gita. It also appears that he has other books, but that there are prison regulations limiting *Page 208 
the number of hardback books a prisoner may have and limiting access to the prisoner's property in storage, like books.
On remand, the trial court should require petitioner to state specifically which sacred texts he seeks and then to frame an order which will permit petitioner access to those texts equal to, but no greater than, the access allowed to any other prisoner.